ATTORNEY GRIEVANCE COMMISSION*                          IN THE
OF MARYLAND                                             COURT OF APPEALS
                                                        OF MARYLAND
               Petitioner,
                                                        Misc. Docket AG No. 63
V.
                                                        September Term, 2014
RICHARD DONALD McNALLY

               Respondent.

                                               ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to

Maryland Rule 16-722, in which Respondent admits he committed professional misconduct in

violation of Rule 8.4(a)-(d) of the Maryland Lawyers' Rules of Professional Conduct, it is this 13th

day of March            ,2015,

       ORDERED, that Respondent, Richard Donald McNally, be and he is hereby disbarred from

the practice of law in the State of Maryland; and it is further

        ORDERED, that the Clerk of this Court shall remove the name of Richard Donald McNally

from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection

Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in accordance with

 Maryland Rule 16-772(d).




                                                          /s/ Glenn T. Harrell. Jr.
                                                         Senior Judge